Citation Nr: 1720480	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-22 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for vaginitis and cervicitis.  

2.  Entitlement to service connection for obesity, to include as secondary posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a disability manifested by joint pain, to include arthritis and to include as secondary to obesity 

4.  Entitlement to service connection for diabetes, to include as secondary to obesity.

5.  Entitlement to service connection for bilateral peripheral neuropathy, to include as secondary to diabetes.

6.  Entitlement to service connection for hypertension, to include as secondary to PTSD and diabetes.  

7.  Entitlement to service connection for gastroesophageal reflex disease (GERD), claimed as stomach problems and heartburn.  

8.  Entitlement to service connection for a disability manifested by breathing problems, to include asthma and to include as due to asbestos exposure.  

9.  Entitlement to service connection for a disability manifested by sleep problems, to include sleep apnea.  

10.  Entitlement to service connection for a heart disorder, to include a heart murmur.  

11.  Entitlement to service connection for a disability manifested by wrist and thumb problems.  

12.  Entitlement to service connection for bilateral hearing loss.  

13.  Entitlement to service connection for scars due to surgery.  

14.  Entitlement to service connection for a skin disorder, to include facial discoloration.  

15.  Entitlement to service connection for chronic fatigue.  

16.  Entitlement to an effective date prior June 21, 2013, for the grant of service connection for irritable bowel syndrome (IBS).  

17.  Entitlement to an effective date prior to June 21, 2013, for the grant of service connection for chondromalacia of the right knee.  

18.  Entitlement to an effective date prior to June 21, 2013, for the grant of service connection for tension headaches.  

19.  Entitlement to an initial rating in excess of 30 percent for IBS.  
20.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the right knee.  

21.  Entitlement to an initial compensable rating for tension headaches.  

22.  Entitlement to a rating in excess of 30 percent prior to September 7, 2010, and in excess of 70 percent prior to March 15, 2013, for PTSD.  

23.  Entitlement to an initial rating in excess of 10 percent for cervical strain.  

24.  Entitlement special monthly compensation based on aid and attendance/housebound status. 

25.  Entitlement to an effective date prior to October 21, 2010, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

26.  Entitlement to an effective date earlier than October 21, 2010, for the grant of Dependents' Educational Assistance under 38 U.S.C. chapter 35 (DEA) benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1975 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices in Montgomery, Alabama, Manchester, New Hampshire, and Houston, Texas.  Jurisdiction is now with the RO in Huntington, West Virginia.  

In a June 2007 rating decision, the RO denied entitlement to service connection for a heart problem, a breathing problem, scars due to surgery, a skin disorder, hearing loss and weight problems.  The rating decision also denied reopening the previously denied claims of entitlement to service connection for cervical strain, vaginitis and cervicitis, and personality disorders (mental disorder).  The Veteran filed a notice of disagreement in June 2008 and was provided with a statement of the case in March 2009.  The Veteran perfected her appeal with a June 2009 VA Form 9.  

In a February 2012 rating decision, the RO granted service connection for PTSD and assigned a 70 percent rating effective May 24, 2011.  As this is considered a full grant of the benefits sought on appeal, the issue of entitlement to service connection for a mental disorder is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In an April 2012 rating decision, the RO granted TDIU effective May 24, 2011 and noted that DEA Benefits were established effective May 24, 2011.  

The Veteran filed a notice of disagreement with the February 2012 and April 2012 rating decisions in June 2012.  The Veteran was provided with a statement of the case in April 2013 and perfected her appeal with a May 2013 VA Form 9.  

In an April 2013 rating decision, the RO granted an earlier effective date for PTSD and assigned a 30 percent rating effective March 29, 2005, a 70 percent rating effective September 27, 2010, and a 100 percent rating effective March 15, 2013.  The RO also granted an earlier effective date of October 21, 2010, for the grant of TDIU and discontinued the TDIU on March 15, 2013.  The RO also granted an earlier effective date of October 21, 2010, for the eligibility of DEA benefits.  As this is not considered a full grant of the benefits sought on appeal, the issues are still before the Board.  See AB, 6 Vet. App. 35.  

In an August 2013 rating decision, the RO denied entitlement to SMC based on Aid and Attendance/Housebound.  The RO also denied entitlement to service connection for diabetes, peripheral neuropathy, GERD, irritable colon, chronic pain, and chronic fatigue; sleep problems, high cholesterol, joint pain (arthritis), asthma, hypertension, residuals of a right knee injury and wrist and thumb problems.  The RO also continued the previous denials of entitlement to service connection for headaches and obesity.  In June 2014 the Veteran filed a notice of disagreement with the denials of service connection for arthritis, wrist/thumb pain, chronic pain, asthma, sleep disorder, diabetes, peripheral neuropathy, GERD and hypertension.  The Veteran also disagreed with the denial of SMC.  The Veteran was provided with a statement of the case in October 2014 and perfected her appeal with a November 2014 VA Form 9.  

In a December 2014 rating decision, the RO granted service connection for IBS and assigned a 30 percent rating effective June 21, 2013; granted service connection for cervical strain and assigned a 10 percent rating effective March 29, 2005; and granted service connection for chondromalacia, right knee and assigned a 10 percent rating effective June 21, 2013.  The RO also granted service connection for tension headaches and assigned a noncompensable rating.  In February 2015, the Veteran filed notice of disagreement with the effective dates and assigned ratings for IBS, right knee and headaches.  The Veteran also disagreed with the assigned rating for the cervical strain.  The Veteran was provided with a statement of the case in July 2015 and perfected her appeal with a September 2015 VA Form 9.   

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated November 1995 to December 2014.  

The issues of entitlement to service connection for diabetes, joint pain/arthritis, peripheral neuropathy, breathing problems; entitlement to increased ratings for a right knee disability, cervical spine disability and PTSD; entitlement to SMC and entitlement to an earlier effective date for DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the December 2016 hearing before the Board, the Veteran withdrew her appeals concerning whether new and material evidence had been submitted to reopen a previously denied claim of entitlement to vaginitis and cervicitis; entitlement to service connection for GERD, a disability manifested by sleep problems, wrist and thumb problems, scars due to surgery, a skin disorder and chronic fatigue; entitlement to an effective date prior to October 21, 2010, for the grant of a TDIU; and entitlement to an effective date earlier than June 21, 2013, for the grant of service connection for IBS.  

2.  Obesity is not a disease or injury for VA compensation purposes.

3.  The Veteran's hypertension is etiologically related to her service-connected PTSD.  

4.  The Veteran does not have a bilateral hearing loss disability for VA purposes.

5.  The Veteran does not have a current diagnosis of a heart disability.  

6.  In a final rating decision issued in August 1980, the RO in relevant part denied the Veteran's claim for headaches and a right knee disability.  

7.  The Veteran's claim for entitlement to service connection for headaches and a right knee disability was received on June 21, 2013; no communication received prior to June 21, 2013, can be reasonably construed as a claim, formal or informal, for these disabilities.

8.  For the entire appeal period, the Veteran's tension headaches have been manifested by prostrating attacks more frequently than once per month; without evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

9.  For the entire appeal period, the Veteran's IBS has been manifest by severe symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the issues of whether new and material evidence had been submitted to reopen a previously denied claim of entitlement to vaginitis and cervicitis; entitlement to service connection for GERD, a disability manifested by sleep problems, wrist and thumb problems, scars due to surgery, a skin disorder and chronic fatigue; entitlement to an effective date prior to October 21, 2010, for the grant of a TDIU; and entitlement to an effective date earlier than June 21, 2013 for the grant of service connection for IBS have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  As a matter of law, the claim of service connection for obesity is denied.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2016); VAOPGCPREC 1-2017 (Jan. 6, 2017); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  The criteria for service connection for hypertension on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  As a matter of law, the claim of service connection for bilateral hearing loss is denied.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.385 (2016); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

5.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
6.  The criteria for an effective date earlier June 21, 2013, for the grant of service connection for headaches have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

7.  The criteria for an effective date earlier June 21, 2013, for the grant of service connection for a right knee disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

8.  The criteria for an initial 30 percent rating, but not higher, for tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

9.  The criteria for an initial evaluation in excess of 30 percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, at the December 2016 Board hearing, the Veteran withdrew the issues of whether new and material evidence had been submitted to reopen a previously denied claim of entitlement to vaginitis and cervicitis; entitlement to service connection for GERD, a disability manifested by sleep problems, wrist and thumb problems, scars due to surgery, a skin disorder and chronic fatigue; entitlement to an effective date prior to October 21, 2010, for the grant of a TDIU; and entitlement to an effective date earlier than June 21, 2013 for the grant of service connection for IBS.  The undersigned clarified that the issues were being withdrawn and the Veteran's and her representative agreed and confirmed.  The Veteran's voiced her intention to withdraw the appeal as to this issues, and once transcribed as a part of the record of the hearing, the requirements for the withdrawal of a substantive appeal were met.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the aforementioned claims and they are dismissed.

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  

In light of the Board's favorable decision to grant entitlement to service connection for hypertension, a discussion of the VA's duty to notify and assist is not necessary in regards to this issue.  

In regards to the Veteran's claims for entitlement to service connection for obesity, bilateral hearing loss and a heart disorder, these notice requirements were accomplished by way of a letter sent in April 2005, prior to the initial rating decision.  The Board acknowledges that the April 2005 was sent prior to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  However, the failure to provide notice with respect to the elements of increased rating and effective dates was harmless error in view of the Board's determination that service connection is not warranted for the claimed disabilities.  

The Veteran's claims for earlier effectives dates and higher initial ratings arises from a disagreement with the initial date and ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records, personnel records and post-service private and VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained in regards to the claims adjudicated below.  

In regards to the Veteran's claim for entitlement to service connection for bilateral hearing loss, the Veteran was afforded a VA examination in September 2014.  The Board finds that the September 2014 VA examination report is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In regards to the Veteran's claims for entitlement to increased ratings for headaches and IBS, the Veteran was afforded a VA examination in September 2014.  The Board finds that the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's tension headaches and IBS in sufficient detail so that the Board's evaluation is an informed determination.  Id.  

The Board notes that the Veteran has not been afforded a VA examination in regards to her claims of service connection for obesity and a heart disability.  However, a VA examination is not needed in every case.  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id.  at 83.

In this case, as will be discussed further below, obesity is not a disability for VA compensation purposes.  Additionally, while the Veteran had in-service treatment for a heart murmur and a current notation of borderline cardiomegaly, the evidence of record is against a finding that the Veteran has a currently diagnosed heart disability.  Instead, the only evidence or record that the Veteran has a heart disability that is related to her military service are the Veteran's own general conclusory statements, which do not meet the low threshold of an indication that the claimed disability is due to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Therefore, the Board finds that a remand to obtain a VA examination for this issue is not necessary.

As previously noted, the Veteran was provided an opportunity to set forth her contentions before a Veterans Law Judges in December 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Obesity

At the December 2016 Board hearing, the Veteran clarified that her contention was that her service-connected PTSD lead to her weight gain and obesity.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that VA's Office of General Counsel recently held that obesity is not considered a disease or injury under VA's laws and regulations and may not be service connected on a direct or secondary basis.  See VAOPGCPREC 1-2017.  The Board is bound by the General Counsel's opinion as Chief Legal Officer of the Department.  38 U.S.C.A. § 7104 (c).  Consequently, the Board concludes the Veteran's claim of service connection for obesity must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

Hypertension

The Veteran contends that her hypertension is related to her service-connected PTSD.  See June 2013 claim and June 2014 statement.  

Again, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

Turning to the evidence of record, the Veteran has a current diagnosis of hypertension as evidenced by the September 2014 VA examination.  Additionally, the Veteran was granted service connection for PTSD by way of a February 2012 rating decision.  Therefore, the Veteran's claim turns on whether her currently diagnosed hypertension is related to her service-connected PTSD.  

In this regards, the September 2014 VA examiner concluded that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  He explained that PTSD is not a typical cause of the development of hypertension.  The VA examiner also concluded that he could not determine a baseline of severity for the Veteran's hypertension.  The examiner explained that a baseline could not be established as the Veteran was not aware of the approximate time of the onset of her hypertension and was only able to provide a range of time of onset.  The examiner also concluded that regardless of an established baseline, the Veteran's hypertension was at least as likely as not aggravated beyond the natural progression by her PTSD.  The examiner explained that PTSD often triggers stressors that potentially can augment stress and increase elevation of blood pressure.  

Based on the above, the Board finds that the most competent and credible evidence of record illustrates that the Veteran's hypertension has been aggravated beyond it normal progression by her service-connected PTSD.  The Board acknowledges that the examiner was unable to establish a baseline of severity for the Veteran's hypertension.  However, after resolving all reasonable doubt in favor of the Veteran, the Board finds that aggravation may be conceded and service connection is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2016) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  



Bilateral Hearing Loss

The Veteran contends that she has bilateral hearing loss that is related to her military service. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the evidence of record, the Veteran's April 1974 enlistment report of medical examination shows that the Veteran's pure tone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15 
5
0
0
0
LEFT
10
0
0
0
0

A July 1975 reference audiogram revealed that the Veteran's pure tone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10 
5
0
0
0
LEFT
10
5
0
0
0

An October 1976 report of medical examination shows that the Veteran's pure tone thresholds were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10 
5
0
0
0
LEFT
15
0
0
5
0

A July 1980 separation report of medical examination shows that the Veteran's pure tone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25 
20
10
15
10
LEFT
20
20
10
10
10

A June 2011 post-service private treatment record shows that the Veteran's Maryland CNC speech recognition scores were 94 percent in the right ear and 100 percent in the left ear.  The Veteran's pure tone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25 
20
15
20
20
LEFT
20
20
25
25
20

The Veteran was afforded a VA examination in September 2014.  The Veteran's Maryland CNC speech recognition scores were 100 percent in both ears.  The Veteran's pure tone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
20
25
LEFT
20
20
25
25
25

As aptly noted by record evidence, the Veteran does not have a bilateral hearing disability within VA standards.  Since 38 C.F.R. § 3.385, as relevant here, prohibits a finding of a hearing "disability" where the requisite hearing status is not met, Hensley v. Brown, 5 Vet. App. 155, 164 (1993), it is therefore apparent that the Veteran's bilateral hearing loss (as documented in the reports of examination noted above) does not constitute a presently existing disability for which service connection may be granted.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (upholding the Secretary's interpretation of 38 U.S.C. § 1131 to require a presently existing disability, and concluding that such a requirement comports with the other provisions of the statute as a whole); see 38 U.S.C.A. § 1110 (to the same effect).  As a consequence, in a case such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim should be denied because of the absence of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. at 430; see also Cacalda v. Brown, 9 Vet. App. 261, 265 (1996).  Accordingly, as a matter of law, the claim of entitlement to service connection for bilateral hearing loss is denied.

Heart Disorder

At the December 2016 Board hearing, the Veteran clarified that her contention was that she should be granted service connection for a heart disability because a heart murmur was noted in-service.  

In this regards, a July 1975 service treatment record shows that the Veteran was treated for malaise and fatigue for the past several weeks.  The examiner diagnosed rule out viral syndrome, anemia and cardiac disease.  After further examination, the Veteran was diagnosed with a "probable congenital PS due to PI, hemodynamically mild".  

A July 1975 service treatment record shows that x-rays of the chest were normal and the impression was normal cardiac series.  

A July 1975 ECG was noted as within normal limits.  

An August 1975 service treatment record shows that the Veteran was found to have short blowing "LUSB diastolic".  It was noted that EKG and cardiac series was within normal limits.  It was also noted that an ECHO was said to be negative.  A possible aortic pulmonae or pericardial were noted as a possible source of the abnormal diastolic sounds.  

An August 1976 service treatment record shows that the Veteran was treated for fatigue and "fainting sensation" and was noted that as having possible valvar heart disease, aortic.  The physician concluded that there was no cardiac abnormality and the pleuro-pulmonary sound that was heard again was not significant.  

An October 1976 report of medical examination shows that the Veteran's lungs and chest and heart were noted as normal.  It was noted that the Veteran's heart had normal sinus rhythm with no murmurs.  It was also noted that the Veteran had a history of diastolic murmur, loudest in the supine position, diminishing in the upright position.  

The July 1980 separation report of medical examination shows that the Veteran's lungs and chest and heart were noted as normal.  It was noted that the Veteran had a history of diastolic murmur, loudest in the supine positions, diminishing upright.  It was noted that the Veteran was evaluated by cardiology in August 1975 and it was found to be non-cardiac in origin, probably pleuro-pulomonary.  

The Veteran filed a claim for a heart murmur in March 2005.  

VA treatment record dated November 1998 to December 2014 are absent of any complaints, treatment or diagnosis of a heart murmur.  On physical examination it was repeatedly noted that the Veteran did not have any murmurs.  A June 2010 VA PA and lateral chest x-ray did reveal, in relevant part, borderline cardiomegaly.  

Based on the above, the Board finds that the evidence of record is against a finding that the Veteran has a current diagnosis of a heart disability.  

First, the Board acknowledges that the Veteran was noted as having a heart murmur in-service.  However, an August 1976 service treatment record shows a physician concluded that there was no cardiac abnormality and the pleuro-pulmonary sound that were heard again was not significant.  Additionally, post-service treatment records are absent of any diagnosis of a heart murmur and instead show that the Veteran was repeatedly noted as not having any murmurs.  

The Board also acknowledges that a VA x-ray revealed borderline cardiomegaly.  The Board notes that cardiomegaly is an enlarged heart.  However, without objective symptoms or medical findings that the cardiomegaly resulted in some pathology indicative of disability, the presence of cardiomegaly is essentially a clinical finding.  An abnormal laboratory finding disclosed by diagnostic examination that results in no objective symptomatology is not a disability for VA purposes, because there is no industrial impairment.  See, e.g., 38 C.F.R. §§ 4.1, 4.10 (2016); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule). 

The Board acknowledges any assertion made by the Veteran that she has a current heart disability, to include a heart murmur or a disability manifested by cardiomegaly.  However, the diagnosis of a heart disability requires medical expertise that the Veteran has not demonstrated.  As such, the Board assigns no probative value to the Veteran's assertions that she has a current heart disability.  

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of a heart disability.  As a result, the claim must fail.  Again, in the absence of a present disability there can be no claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record shows no diagnosis of the claimed disability during the appeal period, as in the case here, that holding would not apply.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Gilbert, supra.   



Earlier Effective Dates

The Veteran contends that she is entitled to an effective date earlier than June 21, 2013, for the grant of service connection for tension headaches chondromalacia of the right knee.  

The statute governing effective dates provides that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim to reopen, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore.  38 U.S.C.A. § 5110 (West 2014)

The pertinent regulation provides that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2016).

In this case, the Veteran filed a claim, in relevant part, for entitlement to service connection for headaches and a right knee disability in February 1980.  In an August 1980 rating decision, the RO denied entitlement to service connection for headaches and a right knee disability.  The Veteran was notified of this decision by way of an August 22, 1980 letter.  The Veteran did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 1980 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

The Veteran filed a claim for entitlement to service connection for headaches and a right knee disability on June 21, 2013.  In a December 2014 rating decision, the RO granted service connection for tension headaches and chondromalacia of the right knee, both effective June 21, 2013.  

The Board notes that the Veteran filed several claims prior to June 21, 2013, none of which included headaches or a right knee disability.  The Board thus finds that no other correspondence or communication received by the VA before June 21, 2013, can be reasonably construed as an intent to file a formal or informal claim to reopen her previously denied claims of entitlement to service connection for headaches and a right knee disability.  Therefore, the Board must find that the appropriate date of claim is June 21, 2013.

The Board also acknowledges that the evidence of record shows that the Veteran received treatment for her headaches and right knee disability prior to June 21, 2013.  While, under the provisions of 38 C.F.R. § 3.157 (b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment for the Veteran's headaches and right knee disability prior to June 21, 2013, cannot constitute a request to reopen the claims for service connection.

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim to reopen after a final disallowance or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of claim to reopen after the final RO disallowance of the claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to June 21, 2013, for the grant of service connection for headaches and a right knee disability. Accordingly, the preponderance of the evidence is against the claim for an effective date prior June 21, 2013, for the award of service connection for such disabilities.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b).

Increased Ratings

General Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Headaches

The Veteran contends that her tension headaches are more severe than reflected in her current disability rating.  

The Veteran's tension headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for migraines.  Under diagnostic code 8100 a noncompensable rating is warranted for headaches with less frequent attacks.  A 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted for headaches with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

The term "prostrating attack" is not defined in regulation or case law.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  However, prostration can be defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

As to the term "productive of economic inadaptability", such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

Turning to the evidence of record, the Veteran was afforded a VA examination in September 2014.  The Veteran reported that neck pain often triggers the headaches which come on ten times per week.  The Veteran took over the counter NSAIDS for her headaches.  It was noted that the Veteran experiences occiput and neck area headache pain.  The Veteran did not experience non-headache symptoms associated with headaches.  The duration of headaches was less than one day.  The location of the typical head pain was the occiput and neck area.  The examiner concluded that the Veteran did not have characteristic prostrating attacks of migraine headache pain or very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner also concluded that the Veteran did not have prostrating attacks of non-migraine headache pain or frequent prostrating and prolonged attacks of non-migraine headache pain.  

On her February 2015 notice of disagreement, the Veteran reported that she has had very intense headaches several times a week for many years.  

At the December 2016 Board hearing, the Veteran testified that when she was working the headaches would last the entire day.  The Veteran reported that her eyes might hurt or her head might throb.  She reported that she would still try and do her job despite the headaches.  The Veteran reported that maybe once a month she would have headaches so severe that she would have to go to bed.  The Veteran reported that she would have headaches almost on a daily basis that were so bad that she could not function and would want to put her head underneath the covers.  She reported that she would have these maybe two times per month.  The Veteran reported that she had a headache the day prior.  The Veteran reported that she has headaches that require her to lay down maybe a couple of times per month.  The Veteran reported that they are not on a daily basis.  The Veteran reported that the headaches last an entire day.  

In a December 2016 statement, the Veteran reported that she has several headaches a week which causes her eyes to hurt.  She reported that the headaches are very painful and last several hours.  

Based on the lay and medical evidence above, the Board finds that the Veteran's tension headaches have been manifest by prostrating attacks occurring, on average twice a month.  Therefore, the Board finds that a 30 percent rating is warranted for the entire appeal period.  

In so finding, the Board concludes that the Veteran's symptoms do not more nearly approximate the 50 percent rating.  While the Veteran's tension headaches impact her functioning during attacks, the Board finds that the evidence is against a finding that the Veteran has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Board has also considered whether an inferred claim for a TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as noted above the Veteran has already been granted entitlement to TDIU throughout the entire period on appeal.  Accordingly, Rice is moot.

The Board also notes that neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine to the extent noted.  See Gilbert, supra.   

IBS

The Veteran contends that her IBS is more severe than reflected in her current disability rating. 

The Veteran's IBS is rated under 38 C.F.R. § 4.114, Diagnostic Code 7319 for irritable colon syndrome.  Under Diagnostic Code 7319, a noncompensable rating is assigned for mild symptoms manifested by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent disability rating is assigned for moderate symptoms manifested by frequent episodes of bowel disturbance with abdominal distress.  A 30 percent disability rating is assigned for severe symptoms manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The 30 percent disability rating is maximum schedular rating available for irritable bowel syndrome.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.

The words "mild," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Additionally, there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  38 C.F.R. § 4.113 (2016).  Consequently, certain coexisting disease in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principal relating to pyramiding as outlined in 38 C.F.R. § 4.14.  Id.  

Turning to the evidence of record, the Veteran was afforded a VA examination in September 2014.  The examiner diagnosed IBS.  The Veteran described a four year history of diarrhea 10 times a day, stomach cramps, indigestion, heart burn with associated dysphagia, odynophagia, nausea and gagging.  The Veteran was not on continuous medication or had surgical treatment for control of the IBS.  It was noted that the Veteran had diarrhea or loose and water stools 10 times a day.  The Veteran also had nausea with stomach cramps.  It was noted that the Veteran had occasional episodes of bowel disturbance with abdominal distress.  The Veteran also had exacerbations and/or attacks of nausea, abdominal cramping and diarrhea most of the day.  The Veteran had exacerbations and/or attacks seven or more times in the prior 12 months.  The Veteran did not have weight loss attributable to IBS.  The Veteran did not have malnutrition, serious complications or other general health effects attributable to the intestinal condition.  The Veteran did not have benign or malignant neoplasm.

On her February 2015 notice of disagreement, the Veteran reported she has problems with her IBS many times a day that make it impossible to do anything.  

At the December 2016 Board hearing, the Veteran reported that sometimes she will eat something and have to run to the bathroom.  The Veteran reported that sometimes she gets gassy and constipated.  The Veteran also reported taking medication for her IBS.  The Veteran also reported that the medication for her diabetes made her IBS worse.  

In a December 2016 statement, the Veteran reported several bathroom visits a day and having to go to the bathroom about 15 minutes after she eats.  She also reported stomach and digestion problems.  

Based on the above, the Board finds that the evidence does not support a rating in excess of 30 percent under Diagnostic Code 7319, as a 30 percent disability evaluation is the highest schedular evaluation which can be assigned under this Diagnostic Code.  The Board has considered whether other diagnostic codes regarding diseases of the digestive system are potentially applicable in this case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the medical evidence of record is against a finding that the Veteran has been diagnosed with a disability contemplated in one of the other diagnostic codes.  Therefore, a higher rating under a different diagnostic code is not warranted.

The Board notes that, in reaching the above-noted determinations, the lay statements of record have been considered.  However, the Board finds that the lay assertions made in support of her claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's IBS.  See 38 C.F.R. § 3.159 (a)(1) (2016).

The Board has also considered whether an inferred claim for a TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as noted above the Veteran has already been granted entitlement to TDIU throughout the entire period on appeal.  Accordingly, Rice is moot.

Finally, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Thus, the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the assignment of a higher rating, that doctrine is not for application.  See Gilbert, supra.   


ORDER

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for vaginitis and cervicitis is dismissed.  

Entitlement to service connection for (GERD), claimed as stomach problems and heartburn is dismissed.  

Entitlement to service connection for a disability manifested by sleep problems, to include sleep apnea is dismissed.  

Entitlement to service connection for a disability manifested by wrist and thumb problems is dismissed.  

Entitlement to service connection for scars due to surgery is dismissed.  

Entitlement to service connection for a skin disorder, to include facial discoloration is dismissed.  

Entitlement to service connection for chronic fatigue is dismissed.  

Entitlement to an effective date prior June 21, 2013, for the grant of service connection for IBS is dismissed.  

Entitlement to an effective date prior to October 21, 2010, for the grant of a TDIU is dismissed.  

Entitlement to service connection for obesity is denied.  

Entitlement to service connection for hypertension on a secondary basis is granted.  

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for a heart disorder is denied.  

Entitlement to an effective date prior to June 21, 2013, for the grant of service connection for chondromalacia of the right knee is denied.  

Entitlement to an effective date prior to June 21, 2013, for the grant of service connection for tension headaches is denied.  

Entitlement to an initial 30 percent rating, but not higher, for the Veteran's tension headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 30 percent for IBS is denied.  


REMAND

Diabetes and Joint Pain

At the December 2016 Board hearing, the Veteran clarified that her contention was that her service-connected PTSD lead to her obesity which then lead to her diabetes and joint pain in her shoulders, hips, and left knee.  The Veteran also clarified that her contentions included that her peripheral neuropathy is secondary to her diabetes.  

As noted above, in general, VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and therefore may not be service connected on a direct or secondary basis.  However, VAOPGCPREC 1-2017 also recognizes that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310 (a). 

In this case, an April 2014 VA treatment record shows that it was noted that the Veteran struggles with episodes of binge-eating that appear to function as avoidance and emotion regulation strategies.  A May 2014 VA treatment record shows that the Veteran was noted as having symptoms of other mental disorders to include, in relevant part, binge eating disorder.  

As such, the Board finds that it is unclear whether the Veteran has a separate and distinct diagnosis of binge eating disorder due to her PTSD or whether the Veteran's obesity is an "intermediate step" between the Veteran's PTSD and her diabetes and joint pain in her shoulders, hips, and left knee.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of her obesity and other claimed disabilities.  

Breathing Problems

At the December 2016 Board hearing, the Veteran clarified that her contention was that service connection was warranted because she was treated for breathing problems in-service and she was exposed to asbestos in the military.  See December 2016 Board hearing transcript. 

Over the course of the appeal, the Veteran has also been diagnosed with asthma, as illustrated by her VA problem's list and a nodule in the right lower lobe of the lung as evidenced by an August 2014 VA treatment record.  The Veteran's service treatment records show that she was treated for upper respiratory infections (URI), recurrent acute respiratory obstruction of an unknown etiology, small areal of localized pneumonitis and bronchitis.  Additionally, at the December 2016 Board hearing, the Veteran reported that she got pneumonia in-service and continues to get pneumonia now.  As such, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of her breathing problems.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that in a December 2000 statement, the Veteran reported that she began receiving breathing treatments in 2000.  However, such records are not associated with the claims file.  Therefore, on remand the RO should attempt to obtain such records.  

Increased Ratings Cervical Spine and Right Knee

The Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing".  Correia v. McDonald, 28 Vet. App 158 (2016).  Therefore, a remand is necessary to afford the Veteran new VA examinations.

Increased Rating PTSD

A June 2013 statement from a Vet Center therapist noted that the Veteran was currently a client at the Manchester Vet Center and is engaged in weekly individual treatment for PTSD.  Additionally, at the December 2016 Board hearing the Veteran reported that she started going to the Vet Center in approximately 2012.  However, on review of the Veteran's claims file, the only Vet Center records associated with the claims file are from the Atlanta Vet Center and are dated March 1999 to April 2000.  As such, a remand is necessary to obtain all outstanding Vet Center records.  




SMC/DEA

Finally, the Board finds that the issues of entitlement to an effective date earlier than October 21, 2010, for the award of basic eligibility to DEA benefits and entitlement to special monthly compensation based on aid and attendance/housebound status must be remanded as well because these issues are inextricably intertwined with the issues granted and remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  In particular, the RO should obtain all available records from the Manchester Vet Center as identified in a June 2013 correspondence from a Vet Center therapist and records dated in 2000 regarding breathing treatment as identified in a December 2016 correspondence from the Veteran.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated December 2014 to the present. 

3. Then, schedule the Veteran for a VA examination to determine the existence and etiology of her diabetes, joint pain/arthritis and peripheral neuropathy.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, should be performed.

The examiner should address the following:

Does the Veteran have a separate and distinct diagnosis of a binge eating disorder that is directly related to service?

Does the Veteran have a separate and distinct diagnosis of a binge eating disorder that: (1) was caused by, or (2) permanently progressed at an abnormally high rate due to, her service-connected PTSD?  

If not, did the Veteran's service-connected PTSD cause the Veteran to become obese?

If so, was the obesity, as a result of the service-connected PTSD, a substantial factor in causing diabetes and/or joint pain/arthritis in the shoulders, hips, and left knee; and,

Would the diabetes and or joint pain/arthritis in the shoulders, hips, and left knee have not occurred but for the obesity caused by the service-connected PTSD?  

The examiner should also provide an opinion as to whether the Veteran's peripheral neuropathy: (1) was caused by, or (2) permanently progressed at an abnormally high rate due to, the Veteran's diabetes.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably make clear the medical guidance in the study of this case.

4. Schedule the Veteran for a VA examination to evaluate the level impairment due to the service connected cervical strain and right knee chondromalacia.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays, should be performed.

The examiner should fully describe the functional effects of the Veteran's service-connected right knee chondromalacia and cervical strain on her activities of daily living.  In particular, the examiner should describe what types of activities would be limited because of the service-connected cervical stain and/or right knee chondromalacia, and what types of activities would not be limited (if any), and whether any limitation on activities is like to be permanent.

The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

The examiner should record, in degrees of excursion, active and passive ranges of motion of the right and left knees; and on weight bearing and non-weight bearing, as demonstrated on examination.  This determination should be expressed in terms of degrees of extension and flexion.  If such testing is not feasible, the examiner is to provide an explanation for why this is so.

The examiner should record, in degrees of excursion, active and passive ranges of motion of the cervical spine; and on weight bearing and non-weight bearing, as demonstrated on examination.  This determination should be expressed in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If such testing is not feasible, the examiner is to provide an explanation for why this is so.

With respect the right knee and cervical spine, the examiner should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so, then the examiner is to provide an explanation for why this is so. 

With respect to the cervical spine, the examiner should address whether as a result of the service-connected cervical strain, the Veteran suffers from muscle spasm, or exhibits guarding, severe enough to result in (1) an abnormal gait; or, (2) scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should address with the service-connected cervical strain involves only the joint structure, or the muscle and nerves as well.

The examiner is requested to identify the presence, or absence of the following: (1) favorable anklyosis of the entire cervical spine; (2) unfavorable ankylosis of entire cervical spine; or, (3) unfavorable ankylosis of entire spine.

With respect to the cervical spine, the examiner should identify any nerves and muscle groups affected, and state whether the level of impairment (if any) is best characterized as mild, moderate, moderately severe, or severe.

If any nerve involvement is wholly sensory, the examiner should so indicate.

The examiner should address whether the Veteran suffers from episodes of acute signs and symptoms due to the service-connected cervical strain.  If so, do any such episodes require bed rest prescribed by a physician, and this determination, if feasible, should be expressed in terms of the number of days and/or weeks (if any) per year.

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably make clear the medical guidance in the study of this case.

5. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


